DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-11, 13-15, 29, 34, and 37-40 are pending in this application. 

Information Disclosure Statement
The IDS filed on 06/13/2022  has been considered. 

Response to Arguments
Applicant’s arguments regarding the 35 USC 112b rejections of claims 1, 5-11, 13-15, 29, 34, and 37-40 have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 USC 112b rejections have been made based on the amendment filed on 8/18/22. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3, 5-11, 13-15, 29, 34-35, and 37-40 have been fully considered but they are moot in light of the references applied in the current rejection. 

Claim Objections
Claim 11 is objected to because its second limitation is deleted but claim 11 is still labelled as (Original). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 13-15, 29, 34, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 29, and 34 (line numbers refer to claim 1):
	Lines 1-3 recite “a task processing method performed by a scheduling device, the method comprising: acquiring a target task to be deployed to a target device” but it is unclear how the scheduling device acquires the target task and where it is acquired from (ie. Does the scheduling device receive the target task from a console?). 
	Line 5 recites “generating a confirmation signal” but it unclear what the signal is confirming.
	Lines 5-8 recite “generating a confirmation signal according to the target task, the confirmation signal including task content of the target task and a response content field, wherein the generation of the confirmation signal according to the target task comprises: adding the task content to the response content field” and it is unclear why the task content is included in the confirmation signal twice. Additionally, it is unclear what is in the response content field (ie. Is it originally empty?). 
	Lines 11-12 recite “the dual-state record including an expected state” but it is unclear how the expected state is acquired. 
 As per claims 6 and 38 (line numbers refer to claim 6):
	Line 3 recites “first task” and line 8 recites “target task” but it is unclear what is the difference between these two tasks (ie. Does the target task include the scheduling policy?).

As per claims 7 and 39 (line numbers refer to claim 7):
	Lines 4-6 recite “generating, based on the device information, a runtime environment identifier corresponding to the target device; and sending the runtime environment identifier to the target device” but it is unclear why if the runtime environment identifier is generated based on the device information of the target device, the runtime environment identifier is sent to the target device. 

As per claims 8 and 40 (line numbers refer to claim 8):
	Line 3 recites “generating the confirmation signal according to the target task and the device information” and it is unclear if the confirmation signal includes the device information. If so, it is unclear where the device information is included in the confirmation signal (ie. In the response content field? In another field?). 

As per claim 10:
	Lines 2-3 recite “determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device” but it is unclear what is being monitored about the heartbeat request to determine abnormality (ie. How often the heartbeat request is being sent?). 

As per claim 11:
	Line 4 recites “the first task” which lacks antecedent basis. 
	
Claims 5, 9, 13, 14, 15,  and 37 are dependent claims of claims 1 and 34 and fail to resolve the deficiencies of claims 1 and 34, so they are rejected for the same reasons as claims 1 and 34 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, 29, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al.  (US 9342376 B2 herein Jain) in view of Choi et al. (KR20150000567A herein Choi), in view of Ulrich et al. (US 20060075303 A1 herein Ulrich), and further in view of Kambatla (US 20180074855 A1).
The claim mappings of Choi are made with a translation of KR20150000567A.
	Jain and Choi were cited in a previous office action.
	Kambatla was cited in the IDS filed on 06/13/2022.
As per claim 1, Jain teaches a task processing method performed by a scheduling device, the method comprising: acquiring a target task to be deployed to a target device, wherein the target device is an edge device (Col. 7 lines 8-11 The energy efficient job scheduler 124 periodically receives computing jobs or tasks, e.g., from client applications 210 running on end user computing devices and/or other computing devices connected to the network 106; Col. 7 lines 19-25 where z is a positive integer, can be broken down by the energy efficient job scheduler 124 into a number of tasks (1 . . . N), where N is a positive integer. Each of the tasks (1 . . . N) can be classified as a certain type of task (e.g., T1, T2). In addition, the tasks (1 . . . N) that make up the job(z) can be distributed among multiple slave nodes 140; Col. 1 lines 44-46 a dynamic energy efficient job scheduling system for managing server hardware resources in a cloud datacenter environment; Col. 3 lines 44-45 the cluster 104 comprises a number (1 . . . N) of slave node servers); 
generating a confirmation signal according to the target task, the confirmation signal including task content of the target task, the generation of the confirmation signal according to the target task; and in response to a heartbeat request being received from the target device, sending the confirmation signal to the target device (Fig. 2; Col. 7 lines 56-60 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data; Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

Jain fails to teach the signal including task content of the target task and a response content field, wherein the generating the signal according to the target task comprises: adding the task content to the response content field; generating a dual-state record corresponding to the target task, the dual-state record including an expected state and an actual state of the target task; receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status of the target task: and updating the actual state of the target task of the dual-state record according to the execution status.

However, Choi teaches the signal including task content of the target task and a response content field, wherein the generating the signal according to the target task comprises: adding the task content to the response content field ([0064] The task manager 222 inserts an identification code for task operation information into a task management (TASK CMD) field; [0052] generate a DLMS protocol type command packet generated by the remote meter reading server 100 using the B-SMCP protocol and transmits it; [0053] generates a B-SMCP protocol including a task identification field, a task management (Task CMD) field).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain with the teachings of Choi because Choi’s teaching of a field in which task information is inserted allows for task information to be updated (see Choi, [0092] the task management (Task_CMD) field 20 according to the present invention installs, reviews, states, stops, reinstalls, deletes and updates the operation of the task to be performed by the data concentrator 300 An identification code of task operation information for setting any one of them is inserted.).

	Jain and Choi fail to teach generating a dual-state record corresponding to the target task, the dual-state record including an expected state and an actual state of the target task; receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status of the target task: and updating the actual state of the target task of the dual-state record according to the execution status.

However, Ulrich teaches generating a dual-state record corresponding to the target task, the dual-state record including an expected state and an actual state of the target task; indicating an execution status of the target task; and updating the actual state of the target task of the dual-state record according to the execution status (Fig. 2, 4; [0063] the expected and current state data may be saved to a database or other data store, or saved in a computer memory; claim 20 updating the current application state of the application; [0062] At step 235, the test case 20a-f may be executed, updating the global snapshot…At step 245, the verification manager 30 may take a snapshot of the current application state. This snapshot may reflect the actual results of the test case on the application. This snapshot may also represent the value of the properties of the application. The verification manager 30 may store the snapshot in the current application state data structure 37 at step 250; [0057] The current value of the properties may be stored in a current application state data structure 37. The comparer 35 then compares the expected application state data structure 36 with the current application state data structure 37).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain and Choi with the teachings of Ulrich to compare the expected application state and current application state (see Ulrich abstract compares the expected application state and the current application state). 
	
	Jain, Choi, and Ulrich fail to teach receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status.

However, Kambatla teaches receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status ([0036] The resource tracker 350a responds to remote procedure calls from the worker nodes. It monitors available resources at the nodes, by receiving status updates from the worker nodes. The resource tracker 350a may also decommission resources at nodes if it does not receive status updates indicating that the node is operational; [0039] The node manager 310b is a per-node agent installed on each of the worker nodes in the cluster. The node manager 310b includes a node status updater 312b that registers with the resource manager and broadcasts the status of the node including the status of available resources (e.g. containers 330b) at the node. For example, the node status updater 312b of the node manager 310b can periodically send heartbeat signals to the resource manager 108/110 that include liveness and the status of containers 330b allocated at the worker node. Status updates may include information about new allocated containers, completed containers, unavailable containers, etc; The heartbeat signal that includes status updates is a task synchronization request since the specification of the instant application recites in paragraph [127] “The target device can add a task status set to the heartbeat request to be sent to the scheduling device next time. That is, the target device can send the task synchronization request to the scheduling device.”).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain, Choi, and Ulrich with the teachings of Kambatla to improve resource utilization (see Kambatla [0042] improve effective resource utilization in a distributed computing cluster.). 
	
As per claim 5, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1. Ulrich teaches wherein whether the target task is abnormal is determined by scanning the dual state record ([0062] The verification manager 30, at step 255, then may compare the expected and current application state data, and, at step 260, report the results of the entire comparison or any results where the expected and current values of properties are not substantially the same), 
the method further comprising:
determining whether the expected state is the same as the actual state, and in response to the expected state being different from the actual state throughout a preset period of time, triggering an exception handling mechanism; or determining whether the actual state indicates an abnormal state, and in response to the actual state indicating an abnormal state, triggering the exception handling mechanism ([0064] the verification manager 30 may make notification of the results of the individual verification results, or may make notification in only those instances in which the expected and current application states data differ (i.e., when there has been a failure). The notification may take place some time after the test case has finished executing, and may come through an avenue completely unrelated to the test case. For example, the comparer 35 could e-mail verification results to a designated contact.).

As per claim 15, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1. Kambatla teaches wherein the heartbeat request includes information of at least one of the following: CPU usage, memory usage, disk usage, and execution status of one or more tasks executed by the target device ([0039] signals sent by the node manager 310b at a worker node to the resource manger 108/110 (e.g. as periodic heartbeats) at the master node can include one or more of (i) the aggregated actual resource utilization at the worker node; [0004] resources (e.g. CPU, memory, etc.); [0039] the node status updater 312b of the node manager 310b can periodically send heartbeat signals to the resource manager 108/110 that include liveness and the status of containers 330b allocated at the worker node. Status updates may include information about new allocated containers, completed containers, unavailable containers, etc.).

As per claim 29, it is an apparatus claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Jain teaches a task scheduling apparatus, comprising: a memory storing a set of instructions; and a processor configured to execute the set of instructions to cause the task scheduling apparatus to perform operations (Col. 4 lines 32-33 The illustrative master node server 110 includes at least one processor 112, memory 118; Col. 5 lines 53-54 The energy efficient job scheduler 124 is embodied as one or more computerized programs, logic and/or instructions; Col. 3 lines 25-26 An energy efficient job scheduler 124, embodied in the master node 110).

As per claim 34, it is a non-transitory computer readable medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally Jain teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a task processing method (Col. 4 lines 32-33 The illustrative master node server 110 includes at least one processor 112, memory 118; Col. 5 lines 53-54 The energy efficient job scheduler 124 is embodied as one or more computerized programs, logic and/or instructions; Col. 3 lines 25-26 An energy efficient job scheduler 124, embodied in the master node 110).

As per claim 37, it is a non-transitory computer readable medium claim of claim of claims 5, so it is rejected for the same reasons as claim 5 above.


Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, Choi, Ulrich, and Kambatla, as applied to claims 1 and 34 above, and further in view of Dong Pan et al. (US 2019/0294479A1 herein Dong Pan).
Dong Pan was cited in a previous office action.
As per claim 6, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1. Jain specifically teaches wherein the acquiring the target task comprises: receiving a first task sent by a console, the first task including content of the first task; (Col. 7 lines 8-11 The energy efficient job scheduler 124 periodically receives computing jobs or tasks, e.g., from client applications 210 running on end user computing devices and/or other computing devices connected to the network 106) a scheduling policy, and in response to the target device being in a normal state, generating the target task according to the scheduling policy and the content of the first task (Col. 8 lines 61-64 If the node(i) is the most energy efficient node for the task type T, and the node(i) has the capacity to accept tasks of the task type T, then the method 300 determines a number of tasks to schedule to the node(i); Col. 11 lines 37-45 a method for scheduling a plurality of unlaunched computing tasks to be executed by one or more slave nodes in a datacenter computing environment includes periodically receiving, at a master node of the datacenter computing environment, energy and availability data from each of the slave nodes, and, in response to receiving energy and availability data from one of the slave nodes, determining whether the slave node is an energy efficient node for a first type of computing task.).

Jain, Choi, Ulrich, and Kambatla fail to teach that the first task includes a scheduling policy, a deployment address, the deployment address pointing to the target device; parsing the deployment address and determining a state of the target device based on the deployment address.

However, Dong Pan teaches the first task including a scheduling policy ([0047] lines 1-8 Specifically, the host scheduling policy may be user-defined according to a requirement, and for example, includes a least used resource scheduling and greedy scheduling, and a most suitable target host computer is selected from the schedulable host computer set. When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set; [0081] a cluster scheduling policy according to the virtual machine application request), a deployment address ([0037] lines 20-22 The virtual machine application request may further include more information, such as at least one of cluster area information, a cluster name; [0031] lines 5-9 The first server 120 obtains a current virtual machine label of each host computer and compares the current virtual machine label with a target virtual machine label in the virtual machine application request, to determine a target host computer), the deployment address pointing to the target device ([0071] lines 13-14 target cluster may be determined directly according to the cluster information, such as a cluster name; [0037] lines 7-9 The virtual machine application request is used to determine a target host computer according to the target virtual machine label); 
parsing the deployment address and determining a state of the target device based on the deployment address ([0038] Compare the target virtual machine label with a current virtual machine label of each host computer in a cluster, to determine a target host computer, the
target host computer having no virtual machine label matching the target virtual machine label; In other words, the deployment address which is set by the cluster information and the target virtual machine label is parsed because the target virtual machine label is compared with the labels in each host computer and the state of the target device is determined because the comparisons determine whether or not the host computer is truly the target.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Jain, Choi, Ulrich, and Kambatla with the teachings of Dong Pan because Dong Pan’s teaching of allocating similar services to different host computers according to the virtual machine label ensures that when a host computer is down, other host computers can perform a similar service (see Dong Pan, [0069] lines 15-18 the same or similar service attribute are deployed dispersedly, during downtime of one host computer, other host computers may provide the same or similar service), thus making Jian and Choi’s system more robust.

As per claim 38, it is a non-transitory computer readable medium claim of claim 6, so it is rejected for the same reasons as claim 6 above.

Claims 7-9, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, Choi, Ulrich, and Kambatla, as applied to claims 1 and 34 above, and further in view of Fang et al. (CN107133086A herein Fang). 
The claim mappings of Fang will be made with a translation of CN107133086A.
Fang was cited in the previous office action.

As per claim 7, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1. Jain specifically teaches wherein before the acquiring the target task, the method further comprises: receiving device information sent by the target device (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received.).

Jain, Choi, Ulrich, and Kambatla fail to teach generating, based on the device information, a runtime environment identifier corresponding to the target device; and sending the runtime environment identifier to the target device.

However, Fang teaches generating, based on the device information, a runtime environment identifier corresponding to the target device ([0118] 775 lines 2-3 task execution information generated by the task subprocess execution task information; [0060] 416 lines 2-4 task execution information includes any one or more of the following information…exit code (runtime environment identifier); The specification for the claimed invention sets the runtime environment identifier as a return code and a synonym for a return code is an exit code.); and 
sending the runtime environment identifier to the target device ([0014] 91 lines 5-6 the task processing device saves the task execution information to the target location).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Jain, Choi, Ulrich, and Kambatla with Fang because Fang’s teaching of generating an exit code would have provided Jain, Choi, Ulrich, and Kambatla’s system with the capability of knowing if a task has been completely executed and if not complete, the system could know that it should re-execute a task (see Fang, [0119] 785 lines 7-9 detects whether there is a corresponding exit code in the target location, and if it does not exist, the corresponding task sub-process is started through the agent process to execute the task again), thus making the system more robust. 

As per claim 8, Jain, Choi, Ulrich, Kambatla and Fang teach the method according to claim 7. Jain specifically teaches wherein the generation of the confirmation signal according to the target task comprises: generating the confirmation signal according to the target task and the device information (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 15-18 the energy data received from a slave node by the energy efficient job scheduler may indicate whether the slave node is more energy efficient for processor-intensive tasks or for input-output intensive tasks; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

As per claim 9, Jain, Choi, Ulrich, Kambatla and Fang teach the method according to claim 7. Jain specifically teaches wherein the device information includes information of at least one of the following: a central processing unit (CPU), a memory size, a disk size, a network link, a software development kit (SDK) version number, an execution engine, an address, a synchronization time interval, and configuration of the target device (Col. 7 line 56-Col. 8 line 6 the slave agents [X] (N) 158 and [Y] (M) 186 send periodic heartbeat signals to the energy efficient job scheduler 124. In the illustrative embodiments, each heartbeat signal includes a data structure containing the current energy efficiency data 136, 154, 182 for the server issuing the heartbeat signal, as well as the server's slot availability data 132, 156, 184. In some MapReduce implementations, the slot availability data 132, 156, 184 includes information relating to the number of “slots” that are available at the server issuing the heartbeat signal to receive map tasks and the number of slots that are available to receive reduce tasks. More generally, in other embodiments, the slot availability data 132, 156, 184 simply includes data that gives an indication of the corresponding server's capacity to accept new jobs or tasks. In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received).

As per claims 39 and 40, they are non-transitory computer readable medium claims of claims 7 and 8, so they are rejected for the same reasons as claims 7 and 8 above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, Choi, Ulrich, and Kambatla, as applied to claim 1 above, and further in view of Chen et al. (CN105933137A herein Chen). 
The claim mappings of Chen are made with a translation of CN105933137A.
Chen was cited in a previous office action.

As per claim 10, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1.

Jain, Choi, Ulrich, and Kambatla fail to teach determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device.

However, Chen teaches determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device ([0074] 622 lines 1-3 the slave agent on the slave sends a service heartbeat packet to the host in real time, so that the highly available agent on the host detects whether the slave has a network abnormality according to the service heartbeat packet sent by the slave agent).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain, Choi, Ulrich, and Kambatla with Chen because Chen’s teaching of detecting an abnormality in a slave agent would have provided Jain, Choi, Ulrich, and Kambatla’s system with the advantage of detecting the abnormality and moving the task that was supposed to run on an abnormal node onto a different node (see Chen, [0090] 725 line 4 The target service container created on these target slaves can replace multiple service containers that run abnormally to provide the same service). 

As per claim 11, Jain, Choi, Ulrich,  Kambatla and Chen teach the method according to claim 10. Jain specifically teaches storing description information of the first task to the confirmation signal; and in response to a next heartbeat request being received from the target device, sending the confirmation signal to the target device (Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).
Additionally, Chen teaches further comprising: in response to the heartbeat request not being received for a preset time period, determining that the target device is disconnected ([0074] If it is detected that the service heartbeat time sent by any slave machine does not meet the customized service heartbeat time, the slave machine is determined as a faulty slave machine). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, Choi, Ulrich, and Kambatla, as applied to claim 1 above, and further in view of He et al. (CN105760215A herein He).
The claim mappings of He are made with a translation of CN105760215A.
He was cited in a previous office action.

As per claim 13, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1. Jain specifically teaches wherein the sending the confirmation signal to the target device comprises: a response to the heartbeat request; and sending the response to the target device (Fig. 2; Col. 8 lines 2-6 In response to a heartbeat signal, the energy efficient job scheduler 124 traverses the job queue 128 in priority order and determines which tasks to assign to the server from which the current heartbeat signal was received; Col. 10 lines 58-63 a master node configured to assign computing tasks to a plurality of slave nodes includes a slave agent to periodically send energy data to the master node and receive unlaunched computing tasks from the master node for execution by the slave node in response to the energy data sent by the slave node to the master node).

Jain, Choi, Ulrich, and Kambatla fail to teach adding the confirmation signal to a response to the heartbeat request.

However, He teaches adding the confirmation signal to a response to the heartbeat request ([0032] The job tracker encapsulates the newly assigned task into one or more login task action objects, adds it to the heartbeat response and returns it to the task tracker).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jain, Choi, Ulrich, and Kambatla with the teachings of He because He’s teaching of adding a task to a heartbeat response allows for automation which improves efficiency (see He, [0071] the job can be automatically run by calling, which greatly reduces labor costs and improves operation efficiency.).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, Choi, Ulrich, and Kambatla, as applied to claim 1 above, and further in view of Yuan Gao et al. (CN104077181A herein Yuan). 
The claim mappings of Yuan are made with a translation of CN104077181A.
Yuan was cited in a previous office action.

As per claim 14, Jain, Choi, Ulrich, and Kambatla teach the method according to claim 1.

Jain, Choi, Ulrich, and Kambatla fail to teach further comprising: receiving, from the target device, a task status calibration request regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request.

However, Yuan teaches further comprising: receiving, from the target device, a task status calibration request regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request (page 22 lines 13-17 a node that has recovered from a failure first issues to the distributed task management system a proposal request to set the current task status of the local machine, and a change proposal to change the task of the local machine from offline to online status).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain, Choi, Ulrich, and Kambatla with Yuan because Yuan’s teachings of updating the status of recovered nodes to put them back online would have provided Jain, Choi, Ulrich, and Kambatla’s system with the advantage of having a robust system that can deal with various problems (see Yuan, [0029] 210 lines 1-8 The beneficial effects of the present invention are…High robustness, under various fault conditions, the distributed task management system can resume normal operation).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522. 
The examiner can normally be reached on Mon - Fri 9AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/H.L./Examiner, Art Unit 2195